Citation Nr: 1230260	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1978 to March 1982, August 1982 to April 1987, and May 1988 to July 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Los Angeles, California that denied entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus.

In May 2009, and again in July 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected diabetes mellitus is currently assigned an evaluation of 20 percent disabling, effective August 1, 1999.  The Veteran requests an increased rating.  See Claim, March 2005.  After a thorough review of the claims folder, unfortunately, the Board finds that another remand is necessary before a decision may be made on the claim.

Most recently, the Board remanded the Veteran's claim in July 2010 in order to obtain a new VA examination to address, among other things, the complications of the Veteran's diabetes mellitus.  Based thereon, the Veteran was provided with an August 2010 VA examination, which reflects that the examiner found no evidence of kidney disease as a complication, and that the examiner diagnosed complications of the Veteran's diabetes as including hypertension, left ventricular hypertrophy, and right eye retinopathy.  Complaints of symptoms of peripheral neuropathy and erectile dysfunction were also noted.  The Board acknowledges that a July 2011 rating decision (see also July 2011 SSOC) broadened the issue on appeal to include consideration of the Veteran's diagnosed left ventricular hypertrophy and right eye diabetic retinopathy.

The Board finds, however, that the August 2010 VA examination report does not include enough information so as to allow the Board to make a determination as to whether these complications warrant separate compensable evaluations under the relevant diagnostic criteria.  For instance, the Board notes that diseases of the heart are rated under Diagnostic Code 7000, et. seq., which reflect that the level of METs (metabolic equivalents) is required for evaluation.  The recent August 2010 VA examination report, however, does not provide such information.  Also, visual impairment ratings should be based on an examination by an optometrist or ophthalmologist, and should address visual acuity, distance and near, as well as visual fields when appropriate.  38 C.F.R. § 4.75 (2008, 2011); 4.84a (2008) (Diagnostic Code 6000, et. seq.) (effective Nov. 10, 2008, amended as § 4.79, see 73 Fed. Reg. 66550).  The recent August 2010 VA examination, however, was not performed by an optometrist or ophthalmologist, and visual acuity measurements were not noted in the report.  In light of the above, the Board finds that a remand is necessary to obtain additional VA examinations to specifically address both the Veteran's left ventricular hypertrophy, hypertension, and right eye diabetic retinopathy.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an ophthalmologic examination, by a licensed optometrist or ophthalmologist, to evaluate the current nature and severity of any diabetic retinopathy.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests, and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

In the report, the examiner is requested to provide specific findings as to the extent to which the Veteran experiences impairment of visual acuity (distance and near, corrected and uncorrected), field vision loss, and any incapacitating episodes of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

2.  Afford the Veteran z cardiovascular examination to evaluate the current nature and severity of any left ventricular hypertrophy and hypertension.  Also, please address any erectile dysfunction, including whether any such erectile dysfunction may be secondary to the Veteran's diabetes mellitus (or secondary to any cardiovascular disease relating to his diabetes).  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests, and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

3.  Then, readjudicate the Veteran's claim, to include whether separate compensable evaluations are warranted for any complications of diabetes.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


